Case 1:18-cv-01432-AJT-TCB Document 7 Filed 03/01/19 Page 1 of 11 PageID# 39



                    IN THE UNITED STATES DISTRICT COURT FOR
                        THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

KENNETH PRITCHARD,

                                  Plaintiff,

v.                                                  Civil Action No. 1:18-cv-1432-AJT-TCB

METROPOLITAN WASHINGTON
AIRPORTS AUTHORITY

                                  Defendant.

     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT
           METROPOLITAN WASHINGTON AIRPORTS AUTHORITY’S
              MOTION TO DISMISS PLAINTIFF’S COMPLAINT

        COMES NOW Defendant Metropolitan Washington Airports Authority (“Airports

Authority”), by counsel, and hereby submits this Memorandum of Points and Authorities in

support of its Motion to Dismiss Plaintiff’s Complaint, and in support thereof, states as follows:

I.      INTRODUCTION

        Plaintiff Kenneth Pritchard (“Pritchard”), a long-time employee of the Airports

Authority, was terminated by the Airports Authority in February 2017 following an investigation

into his conduct by outside counsel for the Airports Authority. See Complaint, Doc. 1, ¶¶9, 14,

21. Pritchard, a White male, has alleged that he was discriminated against on the basis of race

and sex when his employment was terminated by another White male, Anthony J. Vegliante

(“Vegliante”). See Doc. 1, ¶ 6, 13 – 14, 38. Further, Pritchard alleges that the Airports

Authority retaliated against him for opposing unlawful discrimination against others at the

Airports Authority, and that he was subjected to a hostile working environment for opposing this

discrimination. Id. at ¶¶ 30 – 32, 50 – 51.
Case 1:18-cv-01432-AJT-TCB Document 7 Filed 03/01/19 Page 2 of 11 PageID# 40



II.    STANDARD OF REVIEW

       A Motion to Dismiss under Fed. R. Civ. P. 12(b)(6) should be granted unless an

adequately stated claim is "supported by showing any set of facts consistent with the allegations

in the complaint." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 561 (2007). "A pleading that

offers labels and conclusions or a formulaic recitation of the elements of a cause of action will

not do." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Complaint must set forth "a claim for

relief that is plausible on its face." Id. A claim is facially plausible "when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged." Id.

       This standard was well summarized by Judge Lee in his opinion in Stevens v. Holder, 966

F. Supp. 2d. 622, 629 (E.D. Va. 2013). In that opinion, Judge Lee noted that,

       A motion to dismiss a complaint under Federal Rule of Civil Procedure 12(b)(6) should
       be granted unless the complaint "states a plausible claim for relief" under Rule 8(a).
       Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012). In considering a Rule
       12(b)(6) motion, the Court "must accept as true all of the factual allegations contained in
       the complaint," drawing "all reasonable inferences" in the plaintiff's favor. E.I. du Pont
       de Nemours and Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011). No such
       assumption of truth is afforded to those "naked assertions" and "unadorned conclusory
       allegations" devoid of "factual enhancement." Vitol, S.A. v. Primerose Shipping Co., 708
       F.3d 527, 543 (4th Cir. 2013). Nor is the court obligated to assume the veracity of the
       legal conclusions drawn from the facts alleged. Adcock v. Freightliner LLC, 550 F.3d
       369, 374 (4th Cir. 2008). In addition to the complaint, the Court also examines
       "documents incorporated into the complaint by reference," as well as those matters
       properly subject to judicial notice. Clatterbuck v. City of Charlottesville, 708 F.3d 549,
       557 (4th Cir. 2013); Matrix Capital Mgmt. Fund, LP v. BearingPoint, Inc., 576 F.3d 172,
       176 (4th Cir. 2009) (quoting Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308,
       322, 127 S. Ct. 2499, 168 L. Ed. 2d 179 (2007)).

Stevens, 966 F. Supp. 2d. at 629 (some citations omitted for brevity).

       In deciding a motion to dismiss under Rule 12(b)(6), the Court may properly take judicial

notice of matters of public record. See Hall v. Virginia, 385 F.3d 421, 424 (4th Cir. 2004) citing


                                                  2
Case 1:18-cv-01432-AJT-TCB Document 7 Filed 03/01/19 Page 3 of 11 PageID# 41



Papasan v. Allain, 478 U.S. 265, 268 n.1 (1986). The Court may consider documents attached to

the complaint, “as well as those attached to the motion to dismiss, so long as they are integral to

the complaint and authentic.” See Blankenship v. Manchin, 471 F.3d 523, 526 n. 1 (4th Cir.

2006).

III.     ARGUMENT

         A. Count I (Retaliation – Termination) of the Complaint must be dismissed for
            failure to state a claim upon which relief can be granted because the protected
            activity which allegedly supports Pritchard’s claim of retaliation is too remote in
            time from his termination to be causally connected.

         Count I of Pritchard’s Complaint alleges that he was terminated in retaliation for

“providing information…concerning a complaint of race and sex discrimination filed by Andrea

Bickley,” and also for his complaints of alleged EEO violations by Defendant “in each of the

years 2010 through 2016.” See Doc. 1, ¶¶ 31 – 32. However, Pritchard cannot establish a prima

facie case of retaliation here because none of this protected activity occurred close enough in

time to support Pritchard’s retaliation claim.

         To establish a prima facie case of retaliatory discharge, a plaintiff must show: (1) that he

engaged in protected activity; (2) that the employer took some adverse employment action

against the plaintiff, and; (3) that a causal connection exists between the protected activity and

the adverse employment action. See Guessous v. Fairview Prop. Invs., LLC, 828 F.3d 208, 217

(4th Cir. 2016). The “causal connection” between the protected activity and the adverse

employment action may exist where the employer has taken the adverse employment action

“shortly after learning of the protected activity.” Penley v. McDowell Cty. Bd. of Educ., 876

F.3d 646, 656 (4th Cir. 2017) (holding that eight to nine month gap between knowledge of

protected activity and adverse employment action is too remote to prove a causal connection);


                                                   3
Case 1:18-cv-01432-AJT-TCB Document 7 Filed 03/01/19 Page 4 of 11 PageID# 42



see also Clark Cty. Sch. Dist. V. Breeden, 532 U.S. 268, 273 (2001) (“The cases that accept mere

temporal proximity between an employer’s knowledge of protected activity and an adverse

employment action as sufficient evidence of causality to establish a prima facie case uniformly

hold that the temporal proximity must be very close.”); Causey v. Balog, 162 F.3d 795, 803 (4th

Cir. 1998) (thirteen month gap between protected activity and termination is too long to establish

causal connection between the two); Dowe v. Total Action Against Poverty in Roanoke Valley,

145 F.3d 653, 657 (4th Cir. 1998) ("A lengthy time lapse [3 years] between the employer

becoming aware of the protected activity and the alleged adverse employment action…negates

any inference that a causal connection exists between the two."); Conner v. Schnuck Mkts., Inc.,

121 F.3d 1390, 1395 (10th Cir. 1997) (four month lag between protected activity and termination

not sufficient to justify an inference of causation).

       In the present case, Pritchard alleges that he was terminated in February 2017 in

retaliation for “providing information” regarding a discrimination claim made by Airports

Authority employee Andrea Bickley. But Andrea Bickley filed her Charge of Discrimination

with the EEOC on November 7, 2011. See Bickley Charge of Discrimination, attached hereto as

Exhibit 1. Although it is not presently known exactly when Pritchard is alleging he provided

information regarding Andrea Bickley’s claim, it was clearly in or around November 2011, when

she filed her charge with the EEOC. Given Fourth Circuit jurisprudence, a gap of over five (5)

years between the alleged protected activity and the adverse employment action is too long for

any causal connection to exist between the two. As such, Pritchard’s alleged involvement in the

Andrea Bickley matter cannot satisfy the third element of a prima facie case of retaliation claim,

and his claim of retaliation under Count I of the Complaint based on this protected activity

cannot be maintained.

                                                   4
Case 1:18-cv-01432-AJT-TCB Document 7 Filed 03/01/19 Page 5 of 11 PageID# 43



       Pritchard also claims that the protected activity in which he engaged in the years 2010

through 2016, some of which he details in his Complaint, also supports his claim of retaliation in

this case. See Doc. 1, ¶¶ 23 – 25, 32. But again, alleged protected activity that occurred months,

if not years, prior to the adverse employment action – in this case Pritchard’s termination in

February 2017 – cannot be used to support a causal connection for retaliation purposes. Even the

most recent protected activity Pritchard alleges, which occurred in November 2016, took place

four months prior to his termination, and as such, is too remote in time to support his claim.

Therefore, Count I of the Complaint should be dismissed.

       Arguing in the alternative, and should this Court find that some of the alleged protected

activity is close enough in time to support Pritchard’s claim of retaliation in this case, this Court

should strike those paragraphs from the Complaint that reference untimely activity, and should

not permit Pritchard to introduce evidence of such stricken allegations at trial.

       B. Count II (Race and Sex Discrimination - Termination) of the Complaint must be
          dismissed for failure to state a claim upon which relief can be granted because
          the allegations made in Count II are merely speculative, are not plausible, and
          Pritchard cannot establish a prima facie case of discriminatory discharge under
          Title VII.

           1. The allegations made to support Pritchard’s claim under Count II are
              merely speculative, are not plausible, and thus insufficient as a matter of law.

       Pritchard alleges in Count II of his complaint that he was discriminated against on the

basis of race and sex. See Doc. 1, ¶ 38. To support his allegation of discriminatory discharge

based on race and sex, Pritchard cites to a supposed comparator, an African-American female –

Deborah Lockhart (“Lockhart”) – and alleges that her misconduct was overlooked by the

Airports Authority while his resulted in termination. Id. at ¶¶ 40 – 48. Of course, Pritchard does

not identify the misconduct of which he was accused in his Complaint, so whether Lockhart is a


                                                  5
Case 1:18-cv-01432-AJT-TCB Document 7 Filed 03/01/19 Page 6 of 11 PageID# 44



true comparator cannot be determined. Indeed, without this information, Pritchard’s claims

under Count II are merely speculative.

       To proceed beyond a motion to dismiss, a claim of race discrimination cannot be

speculative and must be plausible on its face. As the Fourth Circuit held in Coleman v.

Maryland Court of Appeals,

       Here, although Coleman's complaint conclusorily alleges that Coleman was terminated
       based on his race, it does not assert facts establishing the plausibility of that allegation.
       The complaint alleges that Jones and Broccolina began their campaign against Coleman
       in retaliation for his investigation of Jones's conflict with Shue. The complaint further
       alleges that Coleman “was treated differently as a result of his race than whites” and
       specifically identifies Broccolina as a white person who was not disciplined despite
       having “outside business involvements.” However, the complaint fails to establish a
       plausible basis for believing Broccolina and Coleman were actually similarly situated or
       that race was the true basis for Coleman's termination. The complaint does not even
       allege that Broccolina's “outside business involvements” were improper, let alone that
       any impropriety was comparable to the acts Coleman was alleged to have committed.
       Absent such support, the complaint's allegations of race discrimination do not rise above
       speculation. Thus, the district court correctly concluded that the complaint failed to state
       a Title VII race discrimination claim. See Iqbal, 129 S.Ct. at 1949 (“Threadbare recitals
       of the elements of a cause of action, supported by mere conclusory statements, do not
       suffice.”).

Coleman v. Maryland Court of Appeals, 626 F.3d 187, 190–91 (4th Cir. 2010), aff'd sub nom.

Coleman v. Court of Appeals of Maryland, 566 U.S. 30, 132 S. Ct. 1327, 182 L. Ed. 2d 296

(2012). Moreover, a plaintiff alleging liability on the basis of a comparator must show that he is

similarly situated with respect to performance, qualifications and conduct and that the same

decision maker made the disparate employment decisions involving him and the alleged

comparator. See Holtz v. Jefferson Smurfit Corp., 408 F. Supp. 2d 193, 206 (M.D.N.C. 2006),

aff'd, 242 F. App'x 75 (4th Cir. 2007) (“Thus, to be deemed ‘similarly-situated[,’] the individuals

with whom the plaintiff seeks to compare his/her treatment must have dealt with the same

supervisor, have been subject to the same standards[,] and have engaged in the same conduct


                                                 6
Case 1:18-cv-01432-AJT-TCB Document 7 Filed 03/01/19 Page 7 of 11 PageID# 45



without such differentiating or mitigating circumstances that would distinguish their conduct or

the employer's treatment of them for it.”). Despite this requirement, Pritchard’s Complaint does

not allege facts that show he and Lockhart were similarly situated with respect to performance,

qualifications or conduct, or set forth facts that demonstrate Vegliante presided over both his

termination and the decision not to terminate Lockhart for her alleged misconduct. Indeed, all

Pritchard alleges is the conclusory statement that he and Lockhart were “peers.” See Doc. 1, ¶

40. This is insufficient to raise Pritchard’s Complaint above the merely speculative to a plausible

claim of race and sex discrimination and, as such, Count II should be dismissed.

           2. Pritchard’s Complaint fails to establish a prima facie case of discriminatory
              discharge under Title VII.

       Regardless of Pritchard’s speculation regarding race and sex discrimination, even were

the allegations under Count II of the Complaint sufficiently plausible, Pritchard cannot establish

a prima facie case of discriminatory discharge under Title VII. To establish a prima facie case of

discriminatory discharge (under either race or sex), a plaintiff must show that: (1) he is a member

of a protected class; (2) that he suffered from an adverse employment action; (3) that he was

performing at a level that met his employer’s legitimate expectations; and (4) that the position

was filled by a similarly qualified applicant outside the protected class. See Guessous, 828 F.3d

at 219. Here, Pritchard cannot establish that he is a member of a protected class, and thus his

claim must fail.1



1
  Pritchard also cannot establish that he was performing at a level that met his employer’s
legitimate expectations or that his position was filled by a similarly qualified applicant outside of
the “protected class,” but the Airports Authority recognizes that the presentation of evidence
would be necessary to prove Pritchard’s failure to meet those two elements of a prima facie case,
and as such will reserve its right to raise these arguments on summary judgment or at trial should
this Court permit Count II to proceed beyond this Motion to Dismiss.

                                                  7
Case 1:18-cv-01432-AJT-TCB Document 7 Filed 03/01/19 Page 8 of 11 PageID# 46



       Pritchard, as noted in his Complaint, is a White male. See Doc. 1, ¶¶ 6, 42. The Vice

President that terminated Pritchard’s employment, Vegliante, is also a White male, as is the CEO

of the Airports Authority, John Potter.2 As this Court has noted,

       In a reverse discrimination case, this Court has imposed a higher standard of proof
       because it is “the unusual employer who discriminates against the majority.” Adams v.
       High Purity Sys. Inc., No. 1:09CV354, 2009 WL 2391939, at *5 (E.D. Va. July 2, 2009),
       aff'd, 382 Fed.Appx. 269 (4th Cir. 2010). The Fourth Circuit has not expressly adopted
       this higher burden although it has imposed a higher standard for reverse discrimination
       claims on other grounds. See Lucas v. Dole, 835 F.2d 532, 533–34 (4th Cir. 1987); see
       also Mastro v. Potomac Elec. Power Co., 447 F.3d 843, 851 (D.C. Cir. 2006) (noting that
       several circuit courts impose a higher burden of proof on plaintiffs arguing reverse
       discrimination).

Callahan v. Prince William Cty. Pub. Sch., No. 1:16-CV-00167, 2016 U.S. Dist. LEXIS 168052

at *3 (E.D. Va. Dec. 5, 2016). The allegation that a White supervisor failed to address the

behavior of a single African-American employee has been found by this Court to be insufficient

to show that the employer is “the unusual employer who discriminates against the majority.”

Adams v. High Purity Sys. Inc., No. 1:09CV354 (GBL), 2009 WL 2391939, at *1 (E.D. Va. July

2, 2009), aff'd, 382 F. App'x 269 (4th Cir. 2010).

       Just as in Callahan and Adams, here Pritchard complains that he was discriminated

against by a supervisor of the same race and sex as he, because of that race and sex. To support

that contention, he cites to one alleged comparator, Lockhart. As this Court has held, the higher

standard that should be applied to plaintiffs’ alleging reverse discrimination requires more than

passing reference to one alleged comparator. Pritchard has simply not alleged with sufficiency




2
 Pritchard does not appear to identify the race/sex of Vegliante or CEO John Potter in the
Complaint. But Pritchard’s failure to mention these important facts, facts which he could not
possibly dispute, should not operate to deprive the Airports Authority of the relief requested
herein.

                                                 8
Case 1:18-cv-01432-AJT-TCB Document 7 Filed 03/01/19 Page 9 of 11 PageID# 47



that the Airports Authority discriminates against the majority (White males), and as such, he

cannot demonstrate that he is a member of a protected class for purposes of this case. Therefore,

Pritchard cannot make a prima facie case of discriminatory discharge under Title VII, and his

claims under Count II of the Complaint should be dismissed.

       C. Count III (Retaliation – Hostile Work Environment) of the Complaint must be
          dismissed for failure to state a claim upon which relief can be granted because
          Pritchard cannot establish a prima facie case.

       Count III of the Complaint alleges that Pritchard was subjected to a hostile work

environment “due to Plaintiff’s protected EEO activity,” and that by retaliating against Pritchard,

the Airports Authority “created a hostile work environment for Plaintiff.” Doc. 1, ¶¶ 51, 53.

Notably, Pritchard does not allege that he was subjected to a hostile work environment based on

race or sex, or any other protected characteristic.

       To prevail on a hostile work environment claim, Pritchard must show that there is: “(1)

unwelcome conduct; (2) that is based on the plaintiff’s [protected characteristic]; (3) which is

sufficiently severe or pervasive to alter the plaintiff’s conditions of employment and to create an

abusive work environment; and (4) which is imputable to the employer.” Guessous, 828 F.3d at

221. A plaintiff must prove that he would not have been harassed but-for his protected

characteristic. Callahan, 2016 U.S. Dist. LEXIS 168052 at *12 citing Smith v. First Union Nat’l

Bank, 202 F.3d 234, 241-42 (4th Cir. 2000) (holding that harassment is based on a protected

characteristic if, "but for" the employee's protected characteristic, he or she would not have been

the victim of the harassment). This Court has noted that, “Title VII only prevents unwelcome

conduct stemming from a protected characteristic; it is not a general civility code.” Callahan,

2016 U.S. Dist. LEXIS 168052 at *12 – 13 citing Oncale v. Sundowner Offshore Servs., Inc.,

523 U.S. 75, 80 (1998).

                                                  9
Case 1:18-cv-01432-AJT-TCB Document 7 Filed 03/01/19 Page 10 of 11 PageID# 48



       Here, Pritchard cannot satisfy the second element necessary to prove a hostile work

environment claim – that he was subjected to the unwelcome conduct, or harassment, based on a

protected characteristic, such as race or sex. Indeed, Pritchard does not even allege that any such

protected characteristic was the basis for the hostile work environment. Instead, he merely

alleges a series of stale discrete acts allegedly taken in retaliation for his supposed EEO activity

in support of others. See Doc. 1, ¶¶ 26 – 27. At best, these allegations would support Pritchard’s

retaliation claim under Count I (although as argued above, the Airports Authority disputes that

retaliation is actionable), but they do not support a claim for hostile work environment because

complaining about alleged EEO violations against others is not a “protected characteristic.”3 As

such, Count III of the Complaint must be dismissed.

IV.    CONCLUSION

       Pritchard has failed to state a claim upon which relief can be granted under any of the

three counts set forth in his Complaint. His claim of retaliation under Title VII should be

dismissed because the alleged protected activity was too remote in time from his termination to

be actionable. His claim of race and sex discrimination under Title VII should be dismissed

because his allegations are speculative and implausible, and he further fails to establish a prima

facie case of discriminatory discharge. Lastly, his claim of hostile work environment should be

dismissed because it is not based on any protected characteristic, and essentially relies upon

allegations of discrete acts which amount to retaliation. For all the foregoing reasons, the



3
 The Airports Authority further disputes that Pritchard can establish the third requirement to
prove a hostile work environment claim, that the alleged conduct creating the hostile work
environment was sufficiently severe or pervasive to alter Pritchard’s conditions of employment
and to create an abusive work environment, and reserves the right to contest this proof either in a
motion for summary judgment or at trial should this claim be permitted to proceed.

                                                 10
Case 1:18-cv-01432-AJT-TCB Document 7 Filed 03/01/19 Page 11 of 11 PageID# 49



Airports Authority’s Motion to Dismiss should be granted.



                                             Respectfully Submitted,

                                             FRIEDLANDER MISLER, PLLC

                                             /s/ Joseph W. Santini
                                             __________________________
                                             Joseph W. Santini, Esq., Va. Bar # 47377
                                             5335 Wisconsin Ave., NW, Suite 600
                                             Washington, DC 20015
                                             202-872-0800
                                             202-857-8343 (fax)
                                             jsantini@dclawfirm.com

                                             Attorney for Defendant Metropolitan Washington
                                             Airports Authority


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on the 1st day of March 2019, I sent the above Memorandum

of Points and Authorities in Support of Motion to Dismiss via the Court’s electronic case filing

system to:

               James M. Eisenmann, Esq.
               Nina Y. Ren, Esq.
               KALIJARVI, CHUZI, NEWMAN & FITCH, P.C.
               818 Connecticut Ave., NW, Suite 1000
               Washington, D.C. 20006



                                                     /s/ Joseph W. Santini
                                                     ______________________________
                                                     Joseph W. Santini




                                               11
